IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-14-00050-CV

     IN THE INTEREST OF D.H., D.H., N.H., AND H.H., CHILDREN


                                From the 74th District Court
                                 McLennan County, Texas
                                Trial Court No. 2012-4969-3


                                MEMORANDUM OPINION


        William H. appeals from the termination of his parental rights to his two

children, N.H. and H.H. In his sole issue, William complains that the evidence was

legally insufficient to support the trial court's finding that termination of his parental

rights was in the children's best interest. Because we find that the evidence was legally

sufficient, we affirm the judgment of the trial court.1

Legal Sufficiency

        William complains that the evidence was legally insufficient for the trial court to

have found that terminating his parental rights was in the children's best interest

1 Lacresha, the mother of all four of the children signed an affidavit of relinquishment of parental rights
and her parental rights were terminated. The parental rights of the father of D.H. and D.H. were also
terminated. Neither parent is a party to this appeal.
because he had completed a substantial part of his parenting plan, was bonded with his

infant children, had a stable job, and had a stable residence with his ex-wife, who was

not the mother of N.H. and H.H.

        When the legal sufficiency of the evidence is challenged, we look at all the

evidence in the light most favorable to the trial court's finding to determine whether a

reasonable trier of fact could have formed a firm belief or conviction that its finding was

true. In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). "To give appropriate deference to the

factfinder's conclusions and the role of a court conducting a legal sufficiency review,

looking at the evidence in the light most favorable to the judgment means that a

reviewing court must assume that the factfinder resolved disputed facts in favor of its

finding if a reasonable factfinder could do so." Id. "A corollary to this requirement is

that a court should disregard all evidence that a reasonable factfinder could have

disbelieved or found to have been incredible."            Id.   "If, after conducting its legal

sufficiency review of the record evidence, a court determines that no reasonable

factfinder could form a firm belief or conviction that the matter that must be proven is

true, then that court must conclude that the evidence is legally insufficient." Id. at 344-

45.

        In determining whether termination of William's parental rights was in the

children's best interest, we consider the well-established Holley factors.            Holley v.

Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). There is no requirement that the Department


In the Interest of D.H., D.H., N.H., and H.H., Children                                  Page 2
prove all these factors as a condition precedent to parental termination, and the absence

of evidence about some factors does not preclude a factfinder from reasonably forming

a strong conviction that termination is in the children's best interest. See In re C.H., 89
S.W.3d 17, 27 (Tex. 2002). Evidence establishing one of the predicate grounds under

section 161.001(1) also may be relevant to determining the best interest of the child. See

In re C.H., 89 S.W.3d at 27-28.

        N.H. and H.H., twin girls, were removed from the care of William and Lacresha

because of allegations of domestic violence between William and Lacresha. Lacresha

told the investigating caseworker that William had dropped H.H. during an altercation.

H.H. was an infant at the time. There were other allegations of domestic violence that

were witnessed by the older children in the home. William has a fairly extensive

criminal history for primarily domestic violence-related cases and spent time in jail

twice during the pendency of the case, once receiving time served for a class C assault

charge.

        William admitted to residing in multiple locations during the pendency of the

case, including his stints in jail, and was currently residing with his ex-wife, Jana, and

her three older children in a two-bedroom apartment.          Although he did complete

parenting classes and anger management in his service plan, William did not pay any of

his court-ordered child support during the pendency of the case because he felt that

since the Department had the children it was not necessary. William's driver's license


In the Interest of D.H., D.H., N.H., and H.H., Children                              Page 3
had been suspended yet he continued to drive, even though he knew that it could result

in another arrest.

        During the pendency of the case, Dr. Shinder completed two psychological

evaluations of William and also was William's therapist and provider of parenting and

anger management classes.             Shinder testified that William suffers from antisocial

personality disorder, was found to have high levels of verbal aggression and hostility,

and also shows a significant problem with "blame externalization." Shinder explained

that William blames others for his problems, does not learn from his mistakes, and has

great difficulty in social interactions. Shinder was concerned that because of these

issues, William would be unable to work with physicians, teachers, and other

professionals as needed with N.H. and H.H., who were born prematurely. Shinder

stated that William would also be unlikely to follow recommendations of those

individuals. Shinder's opinion was that "the bottom line reality is [William] cannot

independently care for [N.H. and H.H.]."

        N.H. and H.H. were in a relative placement in a licensed foster home with their

siblings, D.H. and D.H. N.H. and H.H. had improved significantly and were very

bonded with their foster parents. The foster parents were interested in adopting N.H.

and H.H. and the Department's recommendation was that William's parental rights be

terminated so that the foster parents could adopt them.




In the Interest of D.H., D.H., N.H., and H.H., Children                               Page 4
        Viewing all of the evidence in the light most favorable to the trial court's finding

that termination was in the children's best interest, we find that a reasonable trier of fact

could have formed a firm belief or conviction that termination of William's parental

rights was in the best interest of the children. In re J.O.A., 283 S.W.3d 336, 344 (Tex.

2009). The evidence was legally sufficient to support the trial court's finding. We

overrule William's sole issue.

Conclusion

        Having found no reversible error, we affirm the judgment of the trial court.




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 8, 2014
[CV06]




In the Interest of D.H., D.H., N.H., and H.H., Children                                Page 5